Citation Nr: 0919067	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disability other than PTSD.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) service 
from January 1965 to June 1965,and from July 1968 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating decision of June 1969 the RO denied service 
connection for a nervous disorder.  The RO noted that the 
pre-induction exam prior to the first period of ACDUTRA 
service, noted a history of nervous disorder manifested by 
hyperactivity.  A statement from the appellant's private 
physician dated in April 1968, prior to the appellant's 
second period of ACDUTRA service, was also noted.  The RO 
noted that the physician stated that the appellant had 
diagnoses of schizoid personality and chronic anxiety.  
Furthermore, the RO noted that service medical treatment 
records showed diagnoses of schizophrenic reaction, acute, 
undifferentiated type, EPTS; and a history of anxiety with no 
overt psychotic symptoms.  The RO denied service connection 
on the basis that the claimed disorders pre-existed active 
duty for training with a recurrence so shortly thereafter as 
to preclude aggravation.  

In November 2004 the appellant filed a claim for service 
connection for mental breakdown, panic attacks, anxiety and 
possibly PTSD.  

A Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
of January 2005 informed the appellant of the evidence needed 
to establish service connection for a chronic mental 
disability.  

An April 2005 rating decision denied service connection for 
PTSD or other acquired psychiatric disorder.

Subsequent to the rating decision, the RO issued a statement 
of the case in March 2006 readjudicating the claim as a 
single issue of a request to reopen a previously denied 
claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently issued a decision which held that, in the context of 
a claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The Board notes that the required notice has not been 
provided.  The initial VCAA notice addressed the issue as an 
original service connection claim and not as a claim to 
reopen.  Moreover, none of the subsequent notice letters 
provided to the appellant provided him with the required 
notice for requests to reopen previously denied claims.  The 
appellant should be provided with the appropriate notice.

Moreover, the Board notes that as a general rule, "when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  38 U.S.C. § 
7104(b)  However, if a veteran's claim does not have the same 
factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim.  In such cases the new and material evidence 
requirement of 38 U.S.C. § 5108 is inapplicable.

The appellant has filed a claim for PTSD.  This is considered 
a new claim as it does not have the same factual basis as the 
request to reopen the claim for service connection for a 
nervous disorder.  As noted above, while the RO initially 
adjudicated the appellant's claim as an initial service 
connection claim, the RO subsequently adjudicated the 
appellant's claim as a single issue of a claim to reopen.  
This was erroneous on the part of the RO as the PTSD claim is 
a new claim.  We cannot say that the appellant was not 
prejudiced by this error.  A new supplemental statement of 
the case is needed which appropriately addresses the issue of 
entitlement to service connection for PTSD as a new claim.  

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter should be sent to the 
appellant addressing the claim to reopen 
the issue of service connection for a 
psychiatric disability other than PTSD; 
the appellant must be notified of the 
basis of the prior final denial and the 
legal requirements for reopening that 
claim.  The AOJ must consider the nature 
of the prior denial and determine whether 
there are any new claims based upon 
different diagnoses.  An SSOC as 
appropriate should be issued. 

2.  The AOJ should issue a supplemental 
statement of the case concerning the 
issues of service connection for PTSD.  
This is viewed as a new claim rather than 
an attempt to reopen a prior denied claim.  
The issue may be joined in the above SSOC, 
but it must be addressed as a new issue 
rather than a claim to reopen.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




